JONES, J.
In this suit plaintiff seeks to maintain in force a certain lease, although the lessee had been forced to leave the premises for ninety days on account of necessary changes in the building ordered by the city engineer. The defendant having averred that the necessary work amounted to reconstruction and, therefore, justified annulment of the lease, prayed for. cancellation thereof and damages.
As the lower court annulled the lease and allowed as damages the amount paid by defendant for moving one hundred and twenty-five ($125.00) dollars, plaintiff has appealed suspensively to this court.
■ The sole issue before us is the validity of thte judgment for damages, as the Supreme Court has recently annulled the lease for another portion of the same building in the case of Chryasoverges vs. General Cigar Co., No. 26514 La. Sup. Court.
In the case of Kelly vs. During, decided by this court on May 9th, 1927, we held that a lessee could not recover under such circumstances.
The judgment is, therefore, affirmed in so far as it annuls the lease and reversed in so far as it granted damages to the lessee.